Citation Nr: 9929188	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-19 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to June 
1973.

The instant appeal arose from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for service 
connection for neck pain.

The Board of Veterans' Appeals (Board) notes that the veteran 
initiated appeals as to claims for service connection for arm 
and leg pain, including loss of use of arms, and headaches, 
and as to a claim for an increased rating for service-
connected post concussion syndrome with cephalalgia and 
narcolepsy which also arose from the May 1998 rating 
decision.  The veteran filed a notice of disagreement as to 
these issues in August 1998.  However, subsequent statements 
from the veteran and his representative dated November 26, 
1998, and October 27, 1998, respectively, clearly indicated 
that the only issue he was appealing was entitlement to 
service connection for cervical neck pain.  Based on the 
above, the Board construes the veteran's November 26, 1998, 
written statement as a withdrawal of the issues of service 
connection for arm and leg pain, including loss of use of 
arms, and headaches, and an increased rating for service-
connected post concussion syndrome with cephalalgia and 
narcolepsy.  38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  The service medical records reveal that the veteran was 
involved in a motor vehicle accident in February 1973.  
Following the accident he complained of neck pain, physical 
examination revealed cervical muscle spasm, and the 
diagnostic impression was cervical strain.

2.  Post-service medical treatment records beginning in 1994 
show diagnoses of cervical post laminectomy syndrome with 
evidence of severe cervical stenosis and degenerative disc 
disease of the cervical spine.

3.  An August 1998 VA outpatient treatment record assessed 
that it was more likely than not that the veteran's previous 
motor vehicle accident with brain concussion affected the 
spine.


CONCLUSION OF LAW

The claim of entitlement to service connection for a cervical 
spine disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1110, compensation will be provided if it 
is shown that the appellant suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  However, a current 
disability must exist.  Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  Moreover, service medical records must show the 
claimed disability and there must be medical evidence that 
links a current disability with events in service or with a 
service-connected disability.  Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  "[I]n order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service disease or injury and the 
current disability (medical evidence)."  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995)(citations omitted).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477 (1999).

The veteran contends that his current cervical spine problems 
are a result of the 1973 motor vehicle accident that 
experienced in service.  Based on the facts of this case, the 
Board finds that the appellant satisfied his initial burden 
of submitting a well-grounded claim for service connection 
for a cervical spine disorder because he has submitted 
medical evidence of a current cervical spine disability; 
medical evidence of trauma to the cervical spine in-service; 
and medical evidence of a nexus between the in-service trauma 
and the current cervical spine disability.  

The service medical records reveal that the veteran was 
involved in a motor vehicle accident in February 1973.  
Following the accident he complained of neck pain for several 
months.  A physical examination revealed cervical muscle 
spasm, and the diagnostic impression was cervical strain.  
Post-service medical treatment records beginning in 1994 show 
abnormal radiology reports of the cervical spine, and the 
veteran underwent cervical spine surgery in May 1995.  
Pertinent diagnoses included cervical post laminectomy 
syndrome with evidence of severe cervical stenosis and 
degenerative disc disease of the cervical spine.  An August 
1998 VA outpatient treatment record assessed that it was more 
likely than not that the veteran's previous motor vehicle 
accident with brain concussion affected the spine.

Under these circumstances, the Board finds that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Cohen 
v. Brown, 10 Vet. App. 128, 136-37 (1997); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  Consequently, VA has a duty to 
assist the veteran in developing the facts pertinent to the 
claim.

The Board concludes that VA has not satisfied its duty to 
assist the veteran in the development of his claim.  The 
record does not contain sufficient evidence to decide his 
claim fairly.  Accordingly, further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. §§ 5103 and 5107(a), and this claim is REMANDED 
for the development discussed below.


ORDER

The claim for service connection for a cervical spine 
disorder is well-grounded, and, to that extent, the claim is 
granted.


REMAND

The veteran has never been provided a VA examination to 
assess the nature and etiology of his cervical spine 
disorder.  A review of the evidence of record reveals that he 
complained of neck pain for several months in service and 
that X-rays of the cervical spine in service were negative.  
Significantly, the post-service medical record is silent as 
regards complaints, treatment, or diagnosis of a cervical 
spine disorder until 1994, over 20 years after the veteran's 
separation from service.  

A June 1976 VA examination report noted that there were no 
positive findings as regards the back.  Likewise, an October 
1977 VA examination report noted that physical examination of 
the spine was within normal limits.  In addition, records of 
multiple periods of post-service inpatient treatment during 
the 1970s did not reveal any complaints, treatment, or 
diagnosis of a cervical spine disorder.  The available 
medical records show that the veteran did not experience 
symptoms referable to a cervical spine disorder until 1994.  

In addition, a March 1995 private neurosurgical consultation 
report noted that the veteran was involved in another motor 
vehicle accident in 1980 "when his car was hit by a truck 
and he sustained a whiplash injury."  This medical record 
indicates that the veteran's current cervical spine problems 
may be attributable to an intercurrent cause, the 1980 motor 
vehicle accident.  Linking the current cervical spine 
problems to such an intercurrent cause could warrant a denial 
of service connection for that disorder.  38 C.F.R. 
§ 3.303(b) (1998).  In addition, a May 1998 computer 
tomography scan of the cervical spine indicated that the 
veteran's spinal stenosis is possibly partially congenital in 
nature.  Congenital defects are not disabilities for which 
service connection can be granted.  38 C.F.R. § 3.303(c) 
(1998).

In light of the fact that the post-service medical record is 
silent for complaints, treatment, or diagnosis of a cervical 
spine disorder until 1994, and in light of the fact that the 
post-service private medical evidence reveals a possible 
intercurrent cause of his current cervical spine disorder, 
the Board believes that an attempt to develop additional 
medical records should be made.  In addition, the RO should 
have the veteran examined to determine whether his current 
cervical spine disability can be attributed to service. 

The veteran is advised that the duty to assist is not a "not 
always a one-way street".  He should assist the RO, to the 
extent possible, in the development of his claim.  Wood v. 
Derwinski, 1 Vet.App. 191, 193 (1991).  Under the provisions 
of 38 C.F.R. § 3.655, "[w]hen a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record." 

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request the appellant 
to provide the RO with information 
regarding any evidence of current or past 
treatment for the veteran's cervical 
spine disorder that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).  

2.  After the above development has been 
completed, the RO should schedule the 
veteran for a VA examination in order to 
determine the nature and etiology of the 
veteran's cervical spine disorder.  The 
examiner is requested to provide an 
opinion as to whether the veteran's 
current cervical spine disorder is 
related to service, including the 1973 
motor vehicle accident.  The examiner 
should review the claims folder, 
including the service and post-service 
medical records and the August 1998 VA 
treatment record, and a copy of this 
remand before offering an opinion.  A 
complete rationale for all opinion(s) 
should be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained pursuant to 
this remand.  The RO should make sure 
that any issue that is inextricably 
intertwined is properly adjudicated prior 
to returning the case to the Board for 
further appellate review.  See Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991) 
(piecemeal adjudication of veterans' 
claims is to be avoided).  Finally, the 
RO should consider carefully and with 
heightened mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 
1991).  If the evidence is not in 
equipoise, the RO should explain why.  
See Cartwright v. Derwinski, 2 Vet.App. 
24, 26 (1991).

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

